Citation Nr: 1226831	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  08-18 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for service-connected undiagnosed illness manifested by joint and muscle pain, involving the right shoulder, cervical spine, knees, ankles and hips. 

2.  Entitlement to an initial rating in excess of 10 percent for service-connected gastrointestinal disorder with complaints of body temperature changes.

3.  Entitlement to an initial rating in excess of 10 percent for service-connected headaches.

4.  Entitlement to an initial rating in excess of 10 percent for undifferentiated somatoform disorder and anxiety disorder with mood swings, lack of concentration, memory loss and fatigue.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from September 1988 to September 1992.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which granted entitlement to service connection for joint/muscle pain/numbness, right shoulder cervical spine; gastrointestinal disorder; headaches; fatigue; Raynaud's type symptoms (body temperature changes); anxiety disorder, manifested by mood swings, lack of concentration, and memory loss due to undiagnosed illness, with an initial evaluation of 20 percent, effective July 26, 2001.

The appellant appealed the rating decision and in February 2007, the Board remanded the claim for additional development.  Following completion of the development requested in the February 2007 remand, in a September 2007 rating decision, the VA Appeals Management Center (AMC) granted separate evaluations of: 10 percent for joint and muscle pain involving the right shoulder and cervical spine, 10 percent for gastrointestinal disorder with complaints of body temperature changes (Raynaud's type symptoms), 10 percent for headaches manifested by undiagnosed illness, and 10 percent for undifferentiated somatoform disorder and anxiety disorder with mood swings, lack of concentration, memory loss and fatigue manifested by undiagnosed illness, all effective July 26, 2001.  

Although the September 2007 rating decision resulted in a higher combined evaluation, the claims for a higher rating for all of the above issues were already certified to the Board in the appellant's original appeal.  The claims file reflects that the AMC considered the pending appeal to be resolved in full.  However, the Court has held that a "decision awarding a higher rating, but less than the maximum available benefit . . . does not . . . abrogate the pending appeal . . . ."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The appellant has not indicated that he is satisfied with the separate, increased disability evaluations.  In fact, the appellant made statements disagreeing with the September 2007 rating decision which were addressed by the RO in a May 2008 statement of the case, June 2008 supplemental statement of the case, and August 2010 rating decision.  As the appellant was not granted the maximum available benefit, the issues noted on the cover sheet have remained pending from the September 2002 rating decision and are currently before the Board.  

The Board also notes that in the September 2007 rating decision, the AMC assigned a rating of 10 percent for joint and muscle pain involving the right shoulder and cervical spine, manifested by undiagnosed illness under Diagnostic Code 8850-5025, effective July 26, 2001.  In a May 2008 rating decision, the RO increased the rating from 10 percent to 20 percent, effective July 26, 2001.  Additionally, at the time the appeal was certified to the Board, the appellant was rated as 20 percent disabling for undiagnosed illness manifested by joint/muscle pain involving the right shoulder, cervical spine, knees, ankles, and hips under the same Diagnostic Code, 8850-5025.  Consequently, the issue before the Board is entitlement to a rating in excess of 20 percent for joint and muscle pain as noted on the title page.  

In May 2012, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

At the May 2012 Board hearing, the appellant stated that his service-connected disabilities have worsened since his previous VA examinations.  (May 2012 Board Hearing Transcript (Tr.) at pages 5 and 18)  The appellant's joint and muscle pain was previously evaluated at a VA examination in May 2008.  The appellant was last evaluated for his stomach and headache conditions in July 2010.  The appellant's service-connected undifferentiated somatoform disorder and anxiety disorder was last evaluated in August 2007.  

In regard to the service-connected joint and muscle pain, the appellant reported having constant symptoms.  (Tr. at 3)  He testified that his service-connected joint and muscle pain affected work and recreational activities.  (Tr. at 4)  He noted he had a numb spot in the right shoulder.  (Tr. at 5)  The appellant is competent to testify regarding symptoms capable of lay observation, such as pain.  The appellant is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994);  VAOPGCPREC 11-95 (1995).  As the appellant testified that his joint and muscle pain has worsened since his previous VA examination, dated more than four years ago, a new VA examination is necessary to determine the current state of his service-connected disability.

The appellant also testified regarding his gastrointestinal disorder symptoms.  He stated that he had frequent loose bowel movements, including diarrhea, three or four times per day.  (Tr. at 8-9)  At the July 2010 VA examination, the appellant had reported that he had softer bowel movements 2 to 3 times daily but had not had blatant diarrhea.  As the appellant's May 2012 hearing testimony indicates that his gastrointestinal disorder symptoms have worsened, a new VA examination is necessary.  

Regarding the appellant's headaches, the appellant testified at the May 2012 hearing that he had a couple of headaches nearly every day.  (Tr. at 10)  In contrast, at the July 2010 VA examination the appellant reported that his headaches had decreased somewhat in frequency and he had them several times per week.  As the appellant has testified that his headache symptoms have worsened since the previous VA examination in July 2010, a new VA examination is necessary. 

Finally, the appellant reported having concentration problems due to his anxiety disorder.  (Tr. at 12)  He also reported that the condition had worsened.  (Tr. at 18)  As the appellant's last VA examination for the undifferentiated somatoform disorder and anxiety disorder was in August 2007, nearly five years ago, the Board finds that a new VA examination is necessary to determine the current state of his service-connected disability.     

The VA treatment records in the file only date to July 2010.  At the May 2010 hearing, the appellant testified that he received treatment at VA for his service-connected disabilities.  Thus, the more recent VA treatment records are relevant to the appellant's claims.  Consequently, the Board requests the appellant's complete VA treatment records from July 2010 to present.  

Finally, the appellant testified that he has received treatment from a chiropractor, Dr. A. in Antrim, New Hampshire.  (Tr. at 14-15)  He indicated that the records may be relevant to his claim.  The case was held open for 30 days to provide the appellant with an opportunity to obtain the records, but no records were received.  On remand, the appellant should be given another opportunity to provide records or information pertaining to Dr. A.

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for any medical treatment facilities in which he was treated for his service-connected disabilities, including records from Dr. A. in Antrim, New Hampshire.  After obtaining a completed VA Form 21-4142, the Agency of Original Jurisdiction (AOJ) should attempt to obtain any pertinent medical records, not already associated with the claims file.  If no records are available, the claims folder must indicate this fact, and the Veteran must be notified of such.

2.  Obtain all of the appellant's VA treatment records from July 2010 to present.  If no records are available, the claims folder must indicate this fact, and the Veteran must be notified of such.

3.  After completion of the above, schedule the appellant for VA orthopedic, gastrointestinal and neurologic examinations to determine the nature and current level of severity of his service-connected: undiagnosed illness manifested by joint and muscle pain, gastrointestinal disorder with complaints of body temperature changes; and headaches, respectively.

The claims file must be made available to and reviewed by the examiners in conjunction with the examinations.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiners must record all pertinent medical complaints, symptoms and clinical findings in detail.

* In regard to the appellant's undiagnosed illness manifested by joint and muscle pain, involving the right shoulder, cervical spine, knees, ankles and hips, the VA orthopedic examiner should indicate the frequency of the symptoms, including whether the symptoms are constant, or nearly so, and refractory to therapy; or episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time.  

* In regard to the appellant's gastrointestinal disorder with complaints of body temperature changes, the VA gastrointestinal examiner should indicate the frequency of the symptoms, his level of pain, and describe any other symptoms relating to the service-connected condition, to include temperature changes.

* In regard to the appellant's headaches, the VA neurologic examiner should indicate the frequency of characteristic prostrating attacks, and whether the appellant has completely prostrating and prolonged attacks, and the effect, if any, on economic adaptability.   

A complete explanation for all opinions should be provided.  The VA examiners should address the impact of the appellant's service-connected conditions, if any, on his employability.  

4.  Schedule the appellant for an appropriate psychiatric examination to determine the nature and current level of severity of his service-connected undifferentiated somatoform disorder and anxiety disorder with mood swings, lack of concentration, memory loss and fatigue.

The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms and clinical findings in detail.

A complete explanation for all opinions should be provided.  The VA examiner should address the impact of the appellant's service-connected condition, if any, on his employability.  

5.  Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011). 

